DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 9 February 2022  is acknowledged.
Claims 14-20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 and 7-13  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 recites the limitation " the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " the salt compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
and  C”,  which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  A proper Markush groups may be recited as  "...selected from the group consisting of A, B and C" or  "...selected from A, B or C." See MPEP § 2173.05(h). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US 2008/0139412A1 (Fuller), which is listed in Applicant’s information disclosure statement.
Regarding claims 1-3 and 6-7,  Fuller teaches a method of a well treatment comprises injecting into a formation an aqueous acidic mixture at a pressure lower than the fracturing pressure ([0010] –[0011],[0071] and [0073],  wherein the aqueous mixture is  formed by blending an aqueous liquid including a brine such as potassium chloride ([0065]), which meets the claimed salt compound,  a 
Fuller teaches that the acid content, reactivity and amount   are determined based on the formation and fluid parameters such as formation temperature  and amount of CaCO3([0030], [0037], [0072] and [0075]), which meet the claimed parameters. 
Regarding claim 4,  Fuller teaches that the formation comprises multiple zones ([0071]).
Regarding claims 8 and  10-12, Fuller teaches a method of a well treatment comprises injecting into a formation a brine  pre-flush ([0074]), which meets the claimed  composition comprising an acid retarding agent, followed by an acidizing treatment fluid comprising an acid at a pressure lower than the fracturing pressure ([0010] –[0011] and [0073]- [0074]), and the sequence of injection stages may be repeated ([0074]).  
Additionally, regarding claim  8,  Fuller teaches that  the component of the acidizing solution can be blended on the fly ([0043]).
Regarding claims 5 and 13,  Fuller teaches that the acid content and additive package must be determined for each particular treatment  based  on formation temperature, geology,  species initially present, the time reacted, etc. ([0027] and  [0072]),  which can be measured and characterized  to  adjust the amount of the acidizing agent  for desired result ([0075]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Fuller  in view of US Patent 5327973 (Jennings, Jr.), which is listed in Applicant’s information disclosure statement.
The teachings of Fuller are set forth above. 
	Fuller does not expressly disclose that the compositions are introduced to the subterranean formation by a coiled tubing system.   
	Jennings , Jr. teaches that coiled tubing can be used to more effectively and precisely place acid  into a wellbore (col. 4, line 45-55).
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to inject the acid solution of Fuller into the well bore by a coiled tubing of Jennings, Jr..  The rationale to do so would have been  the motivation provided by the teachings of Fuller  that to do so would predictably provide effective and precise placement of the acid solution  (col. 4,line 45-55). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766